IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SERGEI KOVALEV,                              : No. 165 EAL 2020
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
BORIS RUBINSTEIN, DMD, GRACE WOO,            :
DMD, YES DENTAL, P.C., HEALTH                :
PARTNERS PLANS, INC., WILLIAM S.             :
GEORGE, AVESIS, INC. AND CHRIS               :
SWANKER,                                     :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.